DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This application discloses the following embodiments:
 
Embodiment 1 – Figs. 1.1-1.3 - directed to a single access control gate  
Embodiment 2 – Figs. 2.1-2.3 - directed to a single access control gate  
Embodiment 3 – Figs. 3.1-3.5 - directed to a double access control device  
Embodiment 4 – Figs. 4.1-4.5 - directed to a portion of a single access control gate  
Embodiment 5 – Figs. 5.1-5.6 - directed to a portion of a double access control gate  
 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
 
The above embodiments divide into the following patentably distinct groups of designs:
 
Group I - Embodiments 1 and 2
Group II - Embodiment 3
Group III – Embodiment 4
Group IV – Embodiment 5

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited.  Therefore, they are considered by the examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.  However, the addition of a second 
 
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.
 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
 
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, a claim may be rejected by applying prior art to any embodiment within a patentably indistinct group. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Numbering of Figures/Figure Descriptions
In response to a restriction requirement applicant should NOT renumber drawing figures using U.S. design practice convention, nor (if choosing a group/embodiment/figures) to that of the first group/embodiments/figures. 



Reply Reminder 
Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
 
 
/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date: 9/20/2021